State of Delaware Secretary of State Division of Corporations Delivered 01:45PM 12/28/2006 Filed 01:18 PM 12/28/2006 SRV 0611 95083 – 4275975FILE CERTIFICATE OF INCORPORATION FIRST: The name of this corporation shall be: DIBZ INTERNATIONAL, INC. SECOND: Its registered office in the State of Delaware is to be located at 2711 Centerville Road, Suite 400, Wilmington, County of New Castle, Delaware, 19808. The name of its registered agent at such address is The Company Corporation. THIRD: The purpose or purposes of the corporation shall be: To engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. FOURTH: The total number of shares of stork, which this corporation is authorized to issue, is Fifteen Hundred (1,500) shares of common stock without a par value. FIFTH: The name and address of the incorporator is as follows: The Company Corporation 2711 Centerville Road Suite 400 Wilmington, Delaware 19808 SIXTH: The Board of Directors shall have the power to adopt, amend or repeal the by-laws. SEVENTH: No director shall be personally liable to they Corporation or its stockholders for monetary damages for any breach of fiduciary duty by such director as a director. Notwithstanding the foregoing sentence, a director shall be liable to the extent provided by applicable law, (i) for breach of the director's duty of loyalty to the Corporation or its stockholders, (ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (iii) pursuant to Section 174 of the Delaware General Corporation Law or (iv) for any transaction from which the director derived an improper personal benefit No amendment to or repeal of this Article Seventh shall apply to or have any effect on the liability or alleged liability of any director of the Corporation for or with respect to any acts or omissions of such director occurring prior to such amendment IN WITNESS WHEREOF, the undersigned, being the incorporator herein before named, has executed signed and acknowledged this certificate of incorporation this 28th day of December, 2006. The Company Corporation, Incorporator By:/s/Sparkle Harding Name:Sparkle Harding Assistant Secretar
